961 F.2d 211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lamar PERRYMAN, Plaintiff-Appellant,v.Clarence L. JACKSON, Chairman;  Edward W. Murray, Director;D. A. Garraghty, Warden, Defendants-Appellees.
No. 91-7191.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 17, 1991Decided:  May 1, 1992As Amended May 27, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-91-430A-R)
Lamar Perryman, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Lamar Perryman filed suit under 42 U.S.C. § 1983 (1988) and sought leave to proceed in forma pauperis.*  Leave to proceed in forma pauperis on appeal is granted.  The district court assessed a partial filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982).  Perryman did not pay the assessed fee and instead filed this appeal.  This appeal is properly before us.   Roberts v. United States, 339 U.S. 844, 845 (1950).  We find that the district court did not abuse its discretion in assessing the partial fee and affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.


2
AFFIRMED.



*
 Perryman also appealed the district court's denial of his motions for class certification and joinder of claims.  Because the district orders denying these motions are not final orders, they are not appealable.  28 U.S.C. § 1291 (1988);   Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978)